FINANCIAL STATEMENTS AND INDEPENDENT AUDITOR'S REPORT MANSUR WOOD LIVING CENTER, L.P. DECEMBER 31, 2006 and 2005 PAILET, MEUNIER and LeBLANC, L.L.P. MANSUR WOOD LIVING CENTER, L.P. TABLE OF CONTENTS PAGE INDEPENDENT AUDITOR'S REPORT 3 FINANCIAL STATEMENTS: BALANCE SHEETS 4 STATEMENTS OF INCOME 6 STATEMENTS OF CHANGES IN PARTNERS' EQUIT 7 STATEMENTS OF CASH FLOWS 8 NOTES TO FINANCIAL STATEMENT 9 SUPPLEMENTAL INFORMATION INDEPENDENT AUDITOR'S REPORT ON INFORMATION ACCOMPANYING THE BASIC FINANCIAL STATEMENTS 17 SUPPLEMENTAL SCHEDULE 18 2 PAILET, MEUNIER and LeBLANC, L.L.P. Certified Public Accountants Management Consultants INDEPENDENT AUDITORS' REPORT To the Partners Mansur Wood Living Center, L.P. Bettendorf, Iowa We have audited the accompanying balance sheets of Mansur Wood Living Center, L.P. as of December 31, 2006 and 2005, and the related statements of operations, changes in partners' equity and cash flows for the years then ended. These financial statements are the responsibility of the Partnership's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the Standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The partnership has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the partnership's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Mansur Wood Living Center, L.P. as of December 31, 2006 and 2005, and the results of its operations, changes in partners' equity and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ PAILET, MEUNIER and LeBLANC, L.L.P. Metairie, Louisiana June 28, 2007 3421 N. Causeway Blvd., Suite 701- Metairie, LA 70002 . Telephone (504) 837-0770 . Fax (504) 837-7102 Member of IGAF Worldwide Member Firms in Principal Cities . PCAOB - Public Company Accounting Oversight Board AICPA Centers . Center for Public Company Audit Firms (SEC) Governmental Audit Quality Center . Private Companies Practice Section (PCPS) 3 PAILET, MEUNIER and LeBLANC, L.L.P. Certified Public Accountants Management Consultants Reznick Group Certified Public Accountants 7700 Old Georgetown Rd., Suite 400 Bethesda, MD 20814-6224 We have been engaged to audit and report on the financial statements in accordance with the Standards of the Public Accounting Oversight Board (PCAOB) of Mansur Wood Living Center, L.P. in which WNC Housing Tax Credit Fund VI, Series 5, L.P. and WNC Housing, L.P. is an investor limited partner for the year ended December 31, 2006 and 2005. In connection therewith, we represent the following: 1.We are a public accounting firm registered with the PCAOB. YES 2.Our audit will be conducted in accordance with the Standards of the PCAOB and that will be reflected in our report. YES 3.That we are aware that the financial results of Mansur Wood Living Center, L.P. which we are engaged to audit will be included in the financial statements on which you will report, and that our report thereon will be relied upon and will be referred to in your report; 4.That we are independent of the Mansur Wood Living Center, L.P. and the WNC Housing Tax Credit Fund VI, Series 5, L.P. and WNC Housing, L.P. under the requirements of the the PCAOB and the Securities and Exchange Commission. 5.We agree to inform you if our conclusion as to our independence set forth above changes prior to the issuance of our report. 6.We consent to allow access to our work papers related to the audit of Mansur Wood Living Center, L.P. in connection with and in the event of selection made by the Public Company Oversight Board (PCAOB) to inspect the audit work papers related to financial statements of WNC Housing Tax Credit Fund VI, Series 5, L.P. and WNC Housing, L.P. which are audited by the Reznick Group, P.C. We are also providing our consent to respond fully to any inquiries made by the PCAOB or the Reznick Group with reference to our audit work related to the financial statements of Mansur Wood Living Center, L.P. for the purposes of inspection of PCAOB. /s/ PAILET, MEUNIER and LeBLANC, L.L.P. Metairie, Louisiana June 28, 2007 3421 N. Causeway Blvd., Suite 701 • Metairie, LA 70002 • Telephone (504) 837-0770 • Fax (504) 837-7102 Member of IGAF Worldwide Member Firms in Principal Cities • PCAOB - Public Company Accounting Oversight Board A1CPA: Center for Public Company Audit Firms (SEC) • Governmental Audit Quality Center • Private Companies Practice Section (PCPS) 4 MANSUR WOOD LIVING CENTER, L.P. BALANCE SHEETS December 31, 2006 and 2005 ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable TIF Receivable Prepaid Insurance Total Current Assets Restricted Deposits & Reserves Tenant Security Deposits Tax and Insurance Escrow Replacement Reserve Total Restricted Deposits & Reserves Property and Equipment Land Building Furniture & Fixtures Accumulated Depreciation ) ) Total Property and Equipment Other Assets Financing Fees - Net Total Other Assets TOTAL ASSETS $ $ See accountant's report and notes to financial statements 5 MANSUR WOOD LIVING CENTER, L.P. BALANCE SHEETS December 31, 2006 and 2005 LIABILITIES AND EQUITY Current Liabilities Accounts Payable $ $ Accrued Expenses Prepaid Rent Tenant Security Deposits Accrued Interest Payable Accrued Real Estate Taxes Reporting Fees Payable Current Portion Long-Term Debt Total Current Liabilities Long-Term Debt Mortgage Payable Less Current Portion Long-Term Debt ) ) Due to Related Parties Due to Developer Total Long-Term Debt Total Liabilities Partners' Equity TOTAL LIABILITIES AND EQUITY $ $ See accountant's report and notes to financial statements 6 MANSUR WOOD LIVING CENTER, L.P. STATEMENTS OF INCOME December 31, 2006 and 2005 REVENUES Rent Revenue $ $ Laundry & Vending NSF & Late Fee Revenue Other Revenue Total Revenue EXPENSES Administrative Utilities Operating and Maintenance Taxes and Insurance Interest Expense Depreciation & Amortization Total Expenses Net Operating Income (Loss) ) ) Other Revenue (Expense) Interest Income Entity Expense - Reporting Fees ) ) Total Other Revenue (Expense) ) ) NET INCOME (LOSS) $ ) $ ) See accountant's report and notes to financial statements 7 MANSUR WOOD LIVING CENTER, L.P. STATEMENTS OF CHANGES IN PARTNERS' EQUITY For the Years Ended December 31, 2006 and 2005 Balance, January 1 $ $ Capital Contributions 0 0 Net Income (Loss) ) ) Distributions 0 0 Prior Period Adjustments 0 0 Balance, December 31 $ $ See accountant's report and notes to financial statements 8 MANSUR WOOD LIVING CENTER, L.P. STATEMENTS OF CASH FLOWS For the Years Ended December 31, 2006 and 2005 Cash flows from operating activities Net Income $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (Increase) decrease in accounts receivable ) (Increase) decrease in prepaid expenses Increase (decrease) in accounts payable Increase (decrease) in interest payable ) 0 Net change in tenants' security deposits held ) Increase (decrease) real estate taxes payable 0 Increase (decrease) in accrued liabilities ) 0 Increase (decrease) in prepaid rent ) 0 Total adjustments Net cash provided (used) by operating activities Cash flow from investing activities: Cash payments for the purchase of property ) ) Transfer (to) from operating reserves ) ) Transfer (to) from replacement reserve ) ) Transfer (to) from security deposit ) 0 Net cash provided (used) by investing activities ) ) Cash flow from financing activities: Increase (Payments) Related Party Debts 0 Principal payments on long-term debt ) ) Increase (payments) reporting fees payable 0 Net cash provided (used) by financing activities ) ) Net increase (decrease) in cash and equivalents ) ) Cash and equivalents, beginning of year Cash and equivalents, end of year $ $ Supplemental disclosures of cash flow information: Cash paid during the year for: Interest expense $ $ See accountant's report and notes to financial statements 9 MANSUR WOOD LIVING CENTER, L.P. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2006 NOTE A - ORGANIZATION MANSUR WOOD LIVING CENTER, L.P. (the Partnership) was organized as a limited partnership under the laws of the State of Illinois formed to acquire, construct, own and operate a rental housing project eligible for low income housing tax credits available under Section 42 of the Internal Revenue Code. The Project consists of 115 rental units located in Carbon Cliff, Illinois. The project began rental operations during calendar year 2000. The Project is eligible for low-income housing tax credits established under the program described in Section 42 of the Internal Revenue Code. The Partnership's financing agreement and Section 42 Revenue Code provisions place various restrictions on the operations of the Partnership including rental of units only to households with limited income. NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of the significant accounting policies consistently applied in the preparation of the accompanying financial statements follows. Basis of Accounting The financial statements of the partnership are prepared on the accrual basis of accounting and in accordance with accounting principles generally accepted in the United States of America. Cash and Cash Equivalents For purposes of statements of cash flows, cash and cash equivalents represent unrestricted cash and certificates of deposit with original maturities of 90 days or less. The carrying amount approximates fair value because of the short period to maturity of the instruments. The partnership treats all non replacement reserve, escrows and security deposit funds as cash equivalents. Cash on hand, in checking and savings accounts and certificates of deposit are considered cash equivalents. 10 MANSUR WOOD LIVING CENTER, L.P. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2006 NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Capitalization and Depreciation Land, buildings and improvements are recorded at cost. Depreciation is provided for in amounts sufficient to relate the cost of depreciable assets to operations over their estimated service lives using the straight-line method. Buildings are depreciated over twenty-seven years using the straight line method. Equipment and furnishings are depreciated over a period of five years using the straight line method. The Partnership incurred and capitalized $208,516 of interest and financing fees during the construction period and is depreciating them over 15 years using the straight-line method. Income Taxes No provision or benefit for income taxes has been included in this financial statement since taxable income or loss passes through to, and is reportable by, the partners individually. The Partnership is eligible to receive low income tax credits as provided by Section 42 of the Internal Revenue Code. Accounts Receivable and Bad Debts Tenant rents are due on the first day of each month of the tenant's lease. Rents are considered delinquent when they become more than 30 days past due. Tenant receivables are charged to bad debt expense when they are determined to be uncollectible based upon a periodic review of the accounts by management. Accounting principles generally accepted in the United States of America require that the allowance method be used to recognize bad debts; however, the effect of using the direct write-off method is not materially different from the results that would have been obtained under the allowance method. Impairment of Lone-Lived Assets The Partnership reviews long-lived assets, including rental property and intangible assets, for impairment whenever events or changes in business circumstances indicate that the carrying amount of an asset may not be fully recoverable. An impairment loss would be recognized when the estimated future cash flows from the use of the asset are less than the carrying amount of that asset. To date, there have been no such losses. 11 MANSUR WOOD LIVING CENTER, L.P. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2006 NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Concentration of Credit Risk The Partnership maintains its cash in bank deposit accounts which, at times, may exceed federally insured limits. The Partnership has not experienced any losses in such accounts to date and believes it is not exposed to any significant credit risk on cash and cash equivalents. Rental Income and Prepaid Rents Rental income is recognized for apartment rentals as it accrues. Advance receipts of rental income are deferred and classified as liabilities until earned. NOTE C - ESTIMATES The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. NOTE D - RESTRICTED DEPOSITS AND ESCROWS According to the partnership, loan and other regulatory agreements, the Partnership is required to maintain the following escrow deposits and reserves: Security Deposit Escrow The tenants' security deposits are maintained in an interest-bearing savings account separate from the operating account of the Partnership. Withdrawals are restricted to reimbursements of tenants' security deposits and assessments for damages. The security deposit escrow account was under funded at December 31, 2006 and 2005. 12 MANSUR WOOD LIVING CENTER, L.P. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2006 NOTE D - RESTRICTED DEPOSITS AND ESCROWS (CONTINUED) Tax and Insurance Escrow The Partnership makes monthly payments to escrow funds to accumulate reserves for real estate taxes and insurance. Disbursements in 2006 and 2005 for real estate taxes and insurance totaled $226,829 and $254,054, respectively, while deposits to the escrow account totaled $244,564 and $267,151, respectively. At December 31, 2006 and 2005, the Partnership had no delinquent real estate taxes. Reserve for Replacements The Partnership is required by its loan agreement to make monthly deposits to the Reserve for Replacements totaling $17,400 annually. Disbursements from this escrow are restricted to replacement of structural elements or mechanical equipment Deposits to the reserve for replacements totaled $48,251 and $17,715 during 2006 and 2005, while disbursements from the account totaled $30,472 and $16,521 in 2006 and 2005. NOTE E LONG-TERM DEBT The notes below are secured by property and equipment of the Partnership at December 31, 2006 and by assignment of all accounts, rents, deposits, or other amounts receivable arising out of the operation of the project. Mortgage note payable, original amount of $3,592,000, bearing interest at 7.57% per annum held by Fannie Mae. Monthly principal and interest installments totaling $25,288 are based on a 15-year amortization of the original note balance. The loan matures July 1, 2016 $ $ Mortgage note payable, original amount of $505,000, bearing interest at 7.30% per annum held by Fannie Mae. Monthly principal and interest installments totaling $6,393 are based on a 10-year amortization of the original note balance. The loan matures July 1, 2010 Total mortgages payable $ $ Less: Current maturities of long term debt ) ) Total long-term portion $ $ 13 MANSUR WOOD LIVING CENTER, L.P. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2006 NOTE E - LONG-TERM DEBT (CONTINUED) Estimated principal payments due over the next five years are as follows: December 31, 2007 $ and Thereafter Total $ NOTE F - RELATED PARTY TRANSACTIONS The developer fees were assigned to a newly admitted General Partner, LVMW, LLC, on April 6, 2005. As of December 31, 2006 and 2005, $445,732 of developer fees remained unpaid. The partnership agreement provides for the Partnership to pay the Limited Partner an annual reporting manaement fee of $5,000. During 2006 and 2005, management fees incurred were $5,000. At December 31, 2006 and 2005, $40,000 and $35,000 was owed for management fees, respectively. The partnership agreement provides for the Partnership to pay to the General Partner an annual incentive management fee equal to 70% of available cash flow. No such fee was earned in 2006 and 2005. The General Partner is obligated under the Partnership Agreement to provide funds for any development or operating deficits. Funds have been advanced to the Partnership by the General Partner, including advances made pursuant to such obligation. The advances are non-interest bearing, unsecured and due on demand. Outstanding advances by the General Partner under these terms totaled $113,546 and $40,425, as of December 31, 2006 and 2005, respectively. In years prior to 2005, the Limited Partner advanced funds to the Partnership to fund operating deficits. Outstanding advances payable to the Limited Partner at December 31, 2006 and 2005, totaled $263,133. 14 MANSUR WOOD LIVING CENTER, L.P. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2006 NOTE G - PARTNERS AND PARTNESHIP INTEREST The Partnership has one General Partner, LVMW, LLC, which has a 1% interest, one Special Limited Partner, WNC Housing, L.P., which has .01% interest and one Investor Limited Partner, WNC Housing Tax Credit Fund VI, L.P., Series 5, which holds a 98.99% interest. NOTE H - PARTNERSHIP PROFITS, LOSSES AND DISTRIBUTIONS Generally, profits and losses are allocated 1% to the General Partner, and 99% to the Limited Partners. Cash flow, as defined by the Partnership Agreement, is generally distributable 1% to the General Partne and 99% to the Limited Partners. Profits and losses arising from the sale, refinancing or other disposition of all or substantially all of the Partnership's assets will be specially allocated based on the respective Partners' capital account balances, as prioritized in the Partnership Agreement. Additionally, the Partnership Agreement provides for other instances in which a special allocation of profits and losses and distributions may be required. NOTE I - TIF RECEIVABLE AND REAL ESTATE TAXES Pursuant to a Redevelopment Agreement, dated November 2, 1998, between the Partnership and the Village of Carbon Cliff, Rock Island County, Illinois (the "Village"), the Partnership will be reimbursed 80% of the incremental (as defined) real estate taxes paid to the Village. Real estate taxes remitted to the Village of Carbon Cliff during the years ended December 31, 2006 and 2005 totaled $153,344 and $255,126, respectively. At December 31, 2006 and 2005, the Partnership was owed $58,456 and $90,838, respectively, by the Village of Carbon Cliff under the terms of this Redevelopment Agreement. NOTE J - PROPERTY PURCHASE OPTION According to the Partnership Agreement, the General Partner has an option to purchase partnership property at the end of the low-income housing tax credit compliance period at a price which would facilitate the purchase while protecting the Partnership's tax benefits from the Project. Such option is based on the General Partner or sponsor maintaining the low-income occupancy of the Project and is in a form satisfactory to legal and accounting counsel. 15 MANSUR WOOD LIVING CENTER, L.P. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2006 NOTE K - RECLASSIFICATIONS Some items in the 2005 financial statements have been reclassified to be consistent with the current year's presentation. 16 SUPPLEMENTAL INFORMATION 17 PAILET, MEUNIER and LeBLANC, L.L.P. Certified Public Accountants Management Consultants INDEPENDENT AUDITOR'S REPORT ON INFORMATION ACCOMPANYING THE BASIC FINANCIAL STATEMENTS To the Partners MANSUR WOOD LIVING CENTER, L.P. Our audit of the 2006 financial statements presented in the preceding section of this report was for the purpose of forming an opinion on such financial statements taken as a whole. The accompanying information shown on the following pages is presented for purposes of additional analysis and is not a required part of the basic financial statements. Such information has been subjected to the auditing procedures applied in the audits of the basic financial statements and, In our opinion, is fairly stated in all material respects in relation to the 2006 basic financial statements taken as a whole. /s/ PAILET, MEUNIER and LeBLANC, L.L.P. Metairie, Louisiana June 28, 2007 3421 N. Causeway Blvd., Suite 701. Metairie, LA 70002 . Telephone (504) 837-0770 . Fax (504) 837-7102 Member of IGAF Worldwide - Member Firms In Principal Cities . PCAOB - Public Company Accounting Oversight Board A1CPA Centers . Center for Public Company Audit Firms (SEC) Governmental Audit Quality Center . Private Companies Practice Section (PCPS) 18 MANSUR WOOD LIVING CENTER, L.P. SUPPLEMENTAL SCHEDULES December 31, 2006 and 2005 Administrative Accounting/Auditing $ $ Legal Fees Management Fees Office Expenses Tax Credit Compliance Administrative Payroll Bad Debts Expense Miscellaneous Expenses Total $ $ Utilities Electricity $ $ Water and Sewer 0 Gas Garbage Removal Total $ $ Operating and Maintenance General Maintenance and Repairs $ $ Painting and Decorating Supplies Landscaping and Lawn Care Total $ $ Taxes and Insurance Real Estate Taxes $ $ Payroll Taxes Property and Liability Insurance Miscellaneous Taxes & Insurance Total $ $ 19
